Title: From Alexander Hamilton to Pierre Charles L’Enfant, [20 March 1798]
From: Hamilton, Alexander
To: L’Enfant, Pierre Charles



[New York, March 20, 1798]
Dr. Sir

On my return from Albany, I received a letter referring to one I sometime since received from you. I am ashamed to tell you that the extreme pressure of my engagements has hindered my attending hitherto to your wish. I shall in the course of this week pay such attention to it as my relative situation permits, guided by a real desire to be useful to you.
Yrs. with regard

A HamiltonMarch 20 1798
Major L’Enfant.

